DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 are allowed.
Claims 1, 4-5 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A printer configured to perform data processing on a data recording medium by a first data recorder and a second data recorder, the printer comprising: 
a controller configured to control the first data recorder and the second data recorder, 
the controller being configured to acquire, as a target medium, a data recording medium which is a process target of both the first data recorder and the second data recorder and 
acquire, as a non-target medium, a data recording medium which is not a process target of at least one of the first data recorder or the second data recorder.
Kimura (US 2006/0078364) teaches when a thermal head prints on a print tape with a tape cassette retained in a receiving section of a main body, the print tape undergone printing is cut by a stationary blade and a movable blade of a cutting mechanism, and when the thermal head performs printing on an optical disk retained in the receiving section of the main body, the cutting section does not operate to the optical disk undergone printing.
However, Kimura does not teach the invention as claimed, especially the controller being configured to acquire, as a target medium, a data recording medium which is a process target of both the first data recorder and the second data recorder.
Furthermore, Applicant arguments in Applicant Remarks on pp5-6 provided ample explanations detailing the differences between the claimed invention and the applied prior art, which explanations convinced examiner to reconsider his rejection filed on 01/25/2022.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675